In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00117-CV



              JUSTIN GRIFFIN, Appellant

                           V.

            LARRY MCCATHRAN, Appellee



          On Appeal from the 71st District Court
                Harrison County, Texas
                Trial Court No. 16-0895




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       The appellant, Justin Griffin, has filed a motion with this Court seeking to voluntarily

dismiss his appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the

motion is granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:       April 9, 2018
Date Decided:         April 10, 2018




                                                2